1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                            CENTRAL DISTRICT OF CALIFORNIA
10 PSG CALIFORNIA LLC, a Delaware              Case No. EDCV 19-1609-GW-SHKx
   limited liability company,
11                                             PRELIMINARY INJUNCTION
                       Plaintiff,
12                                             Date:      September 16, 2019
         v.                                    Time:      8:30 a.m.
13                                             Courtroom: 9D
   STERLING HALL, an individual,
14
                       Defendant.
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                 [PROPOSED] PRELIMINARY INJUNCTION
     016891\000001\1457660
 1           The Court, having read and considered the Ex Parte Application of Plaintiff PSG
 2 California LLC (“PSG California”) for a Temporary Restraining Order and an Order to
 3 Show Cause Why a Preliminary Injunction Should Not Issue, and the Notice of Defendant's
 4 Non-Opposition to Entry of Preliminary Injunction and Non-Compliance with Temporary
 5 Restraining, and good cause appearing,
 6           IT IS ORDERED, ADJUDGED, AND DECREED:
 7          1.       This is a civil action for claims related to breaches of contract and of the
 8 covenant of good faith and fair dealing; violation of the Defend Trade Secrets Act
 9 (“DTSA”), 18 U.S.C. § 1831 et seq.; violation of the California Uniform Trade Secrets
10 Act, California Civil Code § 3426 et seq.; and violation of California Business and
11 Professions Code § 17200. This Court has subject matter jurisdiction over the federal
12 claims asserted below under 18 U.S.C. § 1836, 28 U.S.C. § 1331, and 28 U.S.C. §
13 1338(b). This Court has supplemental jurisdiction over the claims alleged under state law
14 pursuant to 28 U.S.C. § 1367(a) because the state law claims are so related to the federal
15 claims that they form part of the same case or controversy and derive from the same
16 operative facts and circumstances.
17          2.       This Court has personal jurisdiction over Hall because he has had a
18 continuous, systematic, and substantial presence within the Central District of California
19 and has engaged in conduct within this district, including committing the acts that give
20 rise to the claims alleged by PSG California and causing damage to it within this district.
21          3.       Venue is proper in this district under 28 U.S.C. § 1391 in that the claims
22 arise in this judicial district, Hall may be found and has transacted business in this judicial
23 district, and the injury PSG California suffered took place in this judicial district.
24          4.       PSG California is a Delaware limited liability company with its principal
25 place of business in Oakbrook Terrace, Illinois. PSG has a production facility in Grand
26 Terrace, California.
27          5.       Hall is an individual who formerly worked for PSG California in Grand
28 Terrace, California and who currently resides in or near Florence, New Jersey.

                                                    2
                                    [PROPOSED] PRELIMINARY INJUNCTION
     016891\000001\1457660
 1          6.       PSG California is an indirect, wholly-owned subsidiary of Dover
 2 Corporation. PSG California provides sophisticated, technologically advanced pumps
 3 for commercial uses in a variety of applications and markets.
 4          7.       In 2008, Dover Corporation acquired Neptune Chemical Pump Company,
 5 then based in Lansdale, Pennsylvania. Neptune was subsequently integrated into the
 6 company now known as PSG California.
 7          8.       PSG California continues to sell Neptune-branded products in its Neptune
 8 product line, which includes metering pumps, mixers, and a range of products for use
 9 with wastewater, industrial, irrigation, and other agricultural systems.
10          9.       In 2018, Dover closed the former Neptune facility in Pennsylvania and
11 offered certain key Neptune employees, including Defendant Sterling Hall, the chance
12 to transfer to PSG California’s Grand Terrace, California plant.
13         10.       Defendant Hall accepted PSG California’s offer and relocated to California
14 in 2018. PSG reimbursed Hall for his relocation expenses, with Hall agreeing to repay
15 those funds if, as ultimately occurred, he terminated his employment within two years.
16         11.       Hall had worked on Neptune pumps as an assembler when he was in
17 Pennsylvania. After moving to California, Hall was promoted to Product Supervisor. As
18 such, he had access to highly sensitive PSG California information, including product
19 design drawings and financial information. Hall continued working on the Neptune line,
20 which annually generates tens of millions of dollar in revenue. Hall’s duties include
21 executing product plans, and participating in production and revenue meetings. Workers
22 on the Neptune line reported to him.
23         12.       After an internal change in reporting structure, Hall tendered his resignation
24 on June 7, 2019. Hall’s formal resignation date was June 21, 2019, though his last day in
25 the office was June 14.
26         13.       In violation of company policy, Hall failed to return to PSG California the
27 company-issued laptop and company-issued mobile phone that Hall had used during his
28 employment. PSG California cut off all network access on his resignation date. As of the

                                                     3
                                    [PROPOSED] PRELIMINARY INJUNCTION
     016891\000001\1457660
 1 date this Complaint was filed, Hall is still in wrongful possession of PSG California’s IT
 2 assets and has refused to accept delivery of letters seeking reimbursement for moving
 3 expenses which Hall is contractually obligated to pay PSG California.
 4         14.       Hall now works for a competitor in the Philadelphia region named Hi-Tech
 5 Compressors & Pump Systems, Inc. (“Hi-Tech”).
 6         15.       During his work at PSG California, Hall had access to the “blueprints” for
 7 PSG California products, including the Neptune line of pumps. He was provided and
 8 helped develop engineering plans and schematics, CAD drawings, and other detailed
 9 information about how to build PSG California pumps. His access to information was
10 provided under the terms of a strict confidentiality agreement Hall signed in 2018, titled
11 “Confidential Information and non-Disclosure Policy” (the “NDA”).
12         16.       Among other things, the NDA prohibited Hall from disclosing “Confidential
13 Information” except as required for business purposes, and from using such information
14 for the benefit of anyone other than PSG California.
15         17.       “Confidential Information” is specifically defined in the NDA as including:
16                   [A]ny information relating to the business or affairs of Employer
17                   and its parents, subsidiaries, affiliates, successors and assigns,
18                   including but not limited to: information regarding the
19                   development of trade secrets, business systems, proprietary
20                   processes, products, know-how and technology, customer lists,
21                   vendor lists, pricing lists, copyrighted non-public sales and profit
22                   data, strategic business plans, trademarks, service marks, patents
23                   and copyrighted material; internal reports, procedures, and other
24                   internal business-related confidential data, techniques, drawings,
25                   designs, processes, procedures ….
26         18.       On August 5, 2019, Hall contacted Gerin Laurel, a CAD designer at PSG
27 California, via text message. Hall requested that Ms. Laurel send him “copies of Neptune
28 drawings.” He told her he needed “a drawing for each piece” of a Neptune pump, and

                                                      4
                                    [PROPOSED] PRELIMINARY INJUNCTION
     016891\000001\1457660
 1 offered to pay Ms. Laurel if she would send him the information. He told her he could
 2 not ask for the drawings himself (i.e., from PSG California). Hall then stated that he
 3 would ask someone else. She responded, “I can’t do that [send him the drawings] if it’s
 4 not allowed.” Apparently having asked someone else to provide him with the drawings,
 5 Hall concluded the conversation by saying, “I got them already. No worries.”
 6         19.       The NDA is a valid, binding contract supported by adequate consideration.
 7         20.       PSG California fulfilled all of its obligations under the NDA and as Hall’s
 8 employer.
 9         21.       PSG is likely to prevail on the merits of its claim that Defendant Hall
10 breached his employment agreement with PSG California by, among other things,
11 disclosing and obtaining PSG California’s confidential and trade secret information,
12 misusing company-owned property, otherwise infringing PSG California’s intellectual
13 property rights, and using confidential and trade secret information for his own benefit of
14 for that of his new employer.
15         22.       In connection with its employment of Defendant Hall, and in reasonable
16 reliance on the NDA, PSG California disclosed to Hall numerous trade secrets, including
17 those relating to proprietary equipment and processes, drawings of individual pieces for
18 Neptune pumps, and product specifications. These trade secrets included products or
19 services used in, or intended for use in, interstate or foreign commerce.
20         23.       The trade secrets PSG California disclosed to Hall derive independent
21 economic value from not being generally known. They cannot readily be reverse
22 engineered, and a competitor with access to the trade secrets (such as Hi-Tech) would
23 benefit by being able to construct competing products at a lower price, not having had to
24 undertake any research and development costs of its own. PSG California undertook
25 reasonable steps to ensure the information’s secrecy, including by implementing policies
26 restricting dissemination and use of confidential information, and by requiring Hall to
27 expressly agree to maintain and protect the confidentiality of PSG California’s trade
28 secrets.

                                                    5
                                    [PROPOSED] PRELIMINARY INJUNCTION
     016891\000001\1457660
 1         24.       As he admitted to Ms. Laurel, Hall has obtained through improper means
 2 what he knew was PSG California’s trade secret information, and he continues to possess
 3 such information by virtue of retaining his work laptop and cell phone. PSG California is
 4 likely to prevail on the merits of its contention that Hall’s misappropriation and, on
 5 information and actual or potential misuse of PSG California’s trade secret information
 6 is unlawful pursuant to the Defend Trade Secrets Act, 18 U.S.C. § 1832 et seq.
 7         25.       In addition to the likelihood that PSG California will succeed on the merits
 8 of its claims against Hall for breach of contract and misappropriation of trade secrets,
 9 monetary damages are an inadequate remedy; PSG California faces immediate
10 irreparable harm; the balance of hardships tips in favor of PSG California; and issuing an
11 injunction is in the public interest.
12         26.       Hall’s failure to oppose entry of a preliminary injunction may be, and hereby
13 is, deemed consent to the relief PSG California seeks, pursuant to Local Rule 7-12.
14         27.       Accordingly, Defendant Hall and each of his agents, servants, employees,
15 and representatives, and all persons in active concert or participation with them, are
16 enjoined from accessing, transmitting, using, or disclosing PSG California’s confidential
17 or trade secret information, including but not limited to PSG California’s Neptune
18 drawings.
19         28.       Each person or entity receiving notice of this Order is enjoined from
20 assisting, aiding, or abetting any other person or entity in engaging in or performing any
21 of the activities recited in paragraph 26 above.
22         29.       Within three Court days of this Order, Defendant Hall shall :
23           a.      Return to PSG California, without retaining any copies, all PSG California
24 confidential and trade secret information, including Neptune drawings, whether
25 contained in paper or electronic form;
26           b.      Deliver to PSG California all devices, including Hall’s company-issued laptop
27 and cell phone and any thumb drives or other external storage devices, containing such
28 information; and

                                                     6
                                    [PROPOSED] PRELIMINARY INJUNCTION
     016891\000001\1457660
1            c.      Identify every individual and entity to whom Hall has disclosed or provided
2 any PSG California information, including Neptune drawings.
3
4            IT IS SO ORDERED.
5
6
7 DATE: September 18, 2019                          _________________________________
                                                         HON. GEORGE H. WU,
8
                                                         U.S. District Judge
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   7
                                   [PROPOSED] PRELIMINARY INJUNCTION
     016891\000001\1457660
